Plaintiff in error, Lena Rasmussen, was convicted in the county court of Oklahoma county on the 17th day of October, 1921, of the offense of maintaining a liquor nuisance, and sentenced to pay a fine of $300 and to be confined in the county jail for a period of 90 days. The information alleges the offense to have been committed on or about the 9th day of August, 1921, on the premises located at 203, West *Page 64 
Noble street in the city of Oklahoma City, Okla. The petition in error and case-made were filed in this court on the 23d day of January, 1922, and the cause was submitted on the 8th day of March, 1923. No brief has been filed in behalf of plaintiff in error, and no appearance was made to orally argue the cause. Rule 9 of this court (12 Okla. Cr. viii, 165 Pac. x) provides:
"Where no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment."
After an examination of the pleadings, the instructions of the court, and the judgment and sentence, the court finds that no prejudicial error occurred sufficient to authorize a reversal of this judgment and the same is therefore affirmed.